DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-10 were amended and claims 11-13 were canceled in a preliminary amendment filed on 2/2/2021.  Claims 1-10 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    149
    1049
    media_image1.png
    Greyscale
(filing receipt dated 2/16/2022).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS: 
Claim 9 was amended as follows: --
9.  (Currently amended) Solriamfetol dibenzoyl-D-tartaric acid salt of Formula IIa,

    PNG
    media_image2.png
    112
    264
    media_image2.png
    Greyscale
 
Formula IIa

characterized by an 1H NMR having peaks at 2.65-2.71, 2.88, 3.39, 3.72-3.86, 5.69, 6.61, 7.16-7.25, 7.44-7.48, and 7.60-8.00, [[(]] measured at 400 MHz[[,]] in DMSO d6[[)]].
--.
Claim 10 was amended as follows: --
10.  (Currently amended)  A process for preparing solriamfetol dibenzoyl-D-tartaric acid salt of Formula IIa, 

    PNG
    media_image2.png
    112
    264
    media_image2.png
    Greyscale
 
Formula IIa

comprising reacting solriamfetol of Formula I, 

    PNG
    media_image3.png
    94
    212
    media_image3.png
    Greyscale

Formula I
with dibenzoyl-D-tartaric acid.

--.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael E. Carmen on 5/19/2022.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art to the claimed inventions are the following: 
i) US 5955499 (of record in the IDS filed on 2/5/2021);
ii) WO 2018/048871 (of record in the IDS filed on 2/5/2021);
iii) WO 2013/072933;
iv) US 2005/0080268; and 
v) US 5756817.
The references teach the production of solriamfetol and salts thereof, including tartaric acid and hydrochloric acid salts.  However, none of the references teaches or suggests the claimed process wherein solriamfetol is reacted with an acid to produce an intermediate salt, which is then converting to the HCl salt of solriamfetol.  The references either teach producing the HCl salt directly from solriamfetol or obtaining the HCl salt from phenylalaninol through various multi-step sequences, none of which encompass or suggest the claimed process. Nor does the prior art teach or suggest the claimed salt of formula IIa.  Therefore, the claimed inventions appear to be free from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622